             Case 5:19-cv-01266-DAE Document 1 Filed 10/25/19 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION


KATHERINE RIOS,                                           §
                                                          §
                   Plaintiff,                             §
                                                          §
v.                                                        §        CIVIL ACTION NO. 5:19-CV-1266
                                                          §
PILOT TRAVEL CENTERS LLC,                                 §
                                                          §
                   Defendant.                             §

                                DEFENDANT’S NOTICE OF REMOVAL

         COMES NOW, Pilot Travel Centers LLC (“Pilot”), Defendant in the above-styled and

numbered cause, and files this Notice of Removal of this action to the United States District

Court for the Western District of Texas, San Antonio Division, and would respectfully show the

Court as follows:

                                                              I.

                     PLAINTIFF’S CLAIMS AND PROCEDURAL HISTORY

         Plaintiff filed her Original Petition on or about September 27, 2019, in the 45th Judicial

District Court of Bexar County, Texas. Plaintiff’s Original Petition is styled Katherine Rios v.

Pilot Travel Centers LLC, Cause No. 2019CI20501. Plaintiff, who is a former employee of

Defendant, alleges a claim of wrongful termination and interference with her rights in violation

of the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2611(4)(A), a federal statute.1

         Pilot was served with process on October 11, 2019. Pilot timely filed its answer with the

state court on October 23, 2019.




1 See Plaintiff’s Original Petition, included as part of Exhibit A to this pleading, at pp. 2-4.


DEFENDANT’S NOTICE OF REMOVAL                                                                      1
             Case 5:19-cv-01266-DAE Document 1 Filed 10/25/19 Page 2 of 4



         This Court has original jurisdiction over Plaintiff’s federal claims. 28 U.S.C. § 1331.

This civil action is properly removed to this district because the state court where the action has

been pending is located within this district and division. 28 U.S.C. § 1441(a).

         This Notice of Removal is accompanied by: (1) all executed process in the case; (2) all

pleadings and answers in the case; and (3) the state court’s docket sheet, collectively attached

hereto as Exhibit “A.” No orders have been signed by the state court in this matter.

                                                           II.

                      THIS CASE IS REMOVABLE BECAUSE THIS COURT
                              HAS ORIGINAL JURISDICTION

         The United States District Court has original jurisdiction pursuant to 28 U.S.C. § 1331,

which provides that “The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” Plaintiff asserts federal causes of

action, which provides the bases for Defendant’s removal. Specifically, Plaintiff claims an

alleged violation of 29 U.S.C. § 2601, et seq., the Family and Medical Leave Act (FMLA).2

Thus, this case is properly removable under 28 U.S.C. § 1441(a).

                                                           III.

                               THIS NOTICE OF REMOVAL IS TIMELY

         Pilot has timely filed this Notice of Removal within 30 days of its receipt through service

of process of a copy of the initial pleading establishing that this case is removable to this Court.

28 U.S.C. § 1446(b). Notice of this removal is being filed in the state court where the action is

currently pending, and this Notice of Removal is also being served on Plaintiff through her




2 See Exhibit A, Plaintiff’s Original Petition, pp. 2-4.


DEFENDANT’S NOTICE OF REMOVAL                                                                     2
          Case 5:19-cv-01266-DAE Document 1 Filed 10/25/19 Page 3 of 4



counsel, pursuant to 28 U.S.C. § 1446(d). A copy of Defendant’s Notice of Removal filed in the

state court is attached hereto as Exhibit “B.”

       WHEREFORE, PREMISES CONSIDERED, Defendant Pilot Travel Centers LLC

hereby removes this matter from the 45th Judicial District Court of Bexar County, Texas to this

Honorable Court.



                                                 Respectfully submitted,

                                                 /s/ Tiffany Cox Stacy
                                                 Tiffany Cox Stacy
                                                 State Bar No. 24050734
                                                 tiffany.cox@ogletree.com
                                                 Kelly E. Preston
                                                 State Bar No. 24092912
                                                 kelly.preston@ogletree.com
                                                 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                 112 East Pecan Street, Suite 2700
                                                 San Antonio, Texas 78205
                                                 210.354.1300
                                                 210.277.2702 (Fax)

                                                 ATTORNEYS FOR DEFENDANT
                                                 PILOT TRAVEL CENTERS LLC




DEFENDANT’S NOTICE OF REMOVAL                                                                     3
          Case 5:19-cv-01266-DAE Document 1 Filed 10/25/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of October, 2019 I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the following:

       Michael V. Galo, Jr.
       Galo Law Firm, P.C.
       4230 Gardendale, Bldg. 401
       San Antonio, Texas 78229

                                               /s/ Tiffany Cox Stacy
                                               Tiffany Cox Stacy


                                                                                          40215345.2




DEFENDANT’S NOTICE OF REMOVAL                                                                   4
